[Cite as State v. Crawford, 2022-Ohio-3125.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                  :    JUDGES:
                                               :    Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                     :    Hon. Patricia A. Delaney, J.
                                               :    Hon. Craig R. Baldwin, J.
-vs-                                           :
                                               :
TALISA CRAWFORD                                :    Case No. CT2021-0059
                                               :
        Defendant-Appellant                    :    OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. CR2021-0347




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   September 6, 2022




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

RONALD L. WELCH                                     RYAN AGEE
27 N. 5th Street, #201                              100 S. Layfayette Street
Zanesville, OH 43701                                Camden, OH 45311
Muskingum County, Case No. CT2021-0059                                                      2



Wise, Earle, P.J.

       {¶ 1} Defendant-appellant Talisa Crawford appeals the October 20, 2021

judgment of conviction and sentence of the Muskingum County, Ohio Court of Common

Pleas Criminal Division. Plaintiff-Appellee is the State of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} On June 8, 2021, law enforcement officers responded to Genesis Hospital

in response to a woman with a gunshot wound. Subsequent investigation determined the

woman had been to appellant's home on Owens Street in Muskingum County to purchase

drugs and instead was shot. A later search warrant of appellant's home produced

numerous bags of suspected narcotics and items typically associated with trafficking in

narcotics.

       {¶ 3} Appellant was the lessee of the home. She denied selling drugs herself, but

admitted she was aware of the presence of drugs in her home and the fact that others in

her home sold drugs out of the home. Three baggies containing suspected drugs were

found in appellant's bedroom. One baggie later tested positive for methamphetamine and

two baggies tested positive for cocaine.

       {¶ 4} On June 24, 2021, the Muskingum County Grand Jury returned and

indictment charging appellant with nine drug-related offenses. On August 30, 2021,

appellant entered pleas of guilty to four of the charges, specifically, permitting drug abuse,

possession of cocaine, possession of methamphetamine, and possession of cocaine, all

felonies of the fifth degree.
Muskingum County, Case No. CT2021-0059                                                    3


         {¶ 5} The trial court ordered a pre-sentence investigation. At a sentencing hearing

held on October 18, 2021, appellant was sentenced to eleven months incarceration on

each count. Appellant was ordered to serve the sentences concurrently.

         {¶ 6} A timely notice of appeal was filed on appellant's behalf. This Court issued

a judgment entry on April 19, 2022, notifying appellant that her counsel filed an Anders

brief, and allowing appellant to file a pro se brief within 60 days. A copy of the judgment

entry was served on appellant via certified U.S. Mail at the Northeast Reintegration

Center. Appellant did not file a pro se brief.

         {¶ 7} The matter is now before this court for consideration of counsel's Ander's

brief.

         {¶ 8} In Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967) the Supreme

Court of the United States held if, after a conscientious examination of the record, a

defendant's counsel concludes the case is wholly frivolous, then counsel should so advise

the court and request permission to withdraw. Anders at 744. Counsel must accompany

his/her request with a brief identifying anything in the record that could arguably support

the defendant's appeal. Id. Counsel also must: (1) furnish the defendant with a copy of

the brief and request to withdraw; and, (2) allow the defendant sufficient time to raise any

matters that the defendant chooses. Id. Once the defendant's counsel satisfies these

requirements, the appellate court must fully examine the proceedings below to determine

if any arguably meritorious issues exist. If the appellate court also determines that the

appeal is wholly frivolous, it may grant the counsel's request to withdraw and dismiss the

appeal without violating constitutional requirements, or may proceed to a decision on the

merits if state law so requires. Id.
Muskingum County, Case No. CT2021-0059                                                   4


      {¶ 9} Appellate counsel's brief lists the following proposed assignments of error:

                                             I

      {¶ 10} "THE TRIAL COURT ERRED IN ACCEPTING GUILTY PLEA. "

                                            II

      {¶ 11} "THE TRIAL ERRED IN SENTENCING THE DEFENDANT TO FOUR 11-

MONTH CONCURRENT TERMS."

      {¶ 12} In the listed assignments of error, appellate counsel suggests there are no

issues that would not be considered frivolous regarding appellant's plea and sentence.

                                             I

                                       Guilty Pleas

      {¶ 13} Criminal Rule 11(C) prescribes the process a trial court must use before

accepting a plea of guilty to a felony. State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-

5200, 897 N.E.2d 621. The trial court must follow certain procedures and engage the

defendant in a detailed colloquy before accepting his or her plea. State v. Clark, 119 Ohio

St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462. The court must make determinations and

give the warnings that Criminal Rule 11(C)(2)(a) and (b) require and must notify the

defendant of the constitutional rights that Criminal Rule 11(C)(2) identifies. State v.

Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621. The underlying purpose

of Criminal Rule 11 is to convey information to the defendant so that he or she can make

a voluntary and intelligent decision regarding whether to plead. State v. Ballard, 66 Ohio

St.2d 473, 423 N.E.2d 115 (1981). "When a trial court or appellate court is reviewing a

plea submitted by a defendant, its focus should be on whether the dictates of Crim.R. 11

have been followed." State v. Kelley, 57 Ohio St.3d 127, 566 N.E.2d 658 (1991).
Muskingum County, Case No. CT2021-0059                                                         5


       {¶ 14} The record of the plea hearing demonstrates the trial court strictly complied

with all of the requirements of Criminal Rule 11 and conducted a complete and through

plea colloquy. Appellant acknowledged she understood her rights, the charges, the

maximum penalties, and the specific constitutional rights she was waving by entering her

pleas. Transcript of Plea, August 30, 2021 5-11.

       {¶ 15} In the Anders brief at 4, appellate counsel states, "The record reflects no

indication that the plea was taken in error." We agree. The record supports a conclusion

that the plea was properly entered and accepted.

                                               II

                                           Sentence

       {¶ 16} Under R.C. 2953.08(G)(2), we may either increase, reduce, modify, or

vacate a sentence and remand for resentencing where we clearly and convincingly find

that either the record does not support the sentencing court's findings under R.C.

2929.13(B) or (D), 2929.14(B)(2)(e) or (C)(4), or 2929.20(I), or the sentence is otherwise

contrary to law. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231.

       {¶ 17} "Clear and convincing evidence is that measure or degree of proof which is

more than a mere preponderance of the evidence, but not to the extent of such certainty

as is required beyond a reasonable doubt in criminal cases, and which will produce in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be established."

Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954).

       {¶ 18} A sentence is not clearly and convincingly contrary to law where the trial

court "considers the principles and purposes of R.C. 2929.11, as well as the factors listed

in R.C. 2929.12, properly imposes post-release control, and sentences the defendant
Muskingum County, Case No. CT2021-0059                                                    6


within the permissible statutory range." State v. Morris, 5th Dist. Ashland No. 20-COA-

015, quoting State v. Dinka, 12th Dist. Warren Nos. CA2019-03-022 and CA2019-03-026,

2019-Ohio-4209. While trial courts are required to consider both R.C. 2929.11 and

2929.12 before imposing a prison sentence, they are not required to make specific

findings under any of those considerations. State v. Wilson, 129 Ohio St.3d 214, 2011-

Ohio-2669, 951 N.E.2d 381, ¶ 31; State v. Arnett, 88 Ohio St.3d 208, 724 N.E.2d 793

(2000). "Indeed, consideration of the factors is presumed unless the defendant

affirmatively shows otherwise." State v. Phillips, 8th Dist. Cuyahoga No. 110148, 2021-

Ohio-2772, ¶ 8, citing State v. Wright, 2018-Ohio-965, 108 N.E.3d 1109, ¶ 16 (8th Dist.).

       {¶ 19} Appellant entered pleas of guilty to four fifth degree felonies. Pursuant to

R.C. 2929.14(A)(5), felonies of the fifth degree are punishable by "a definite term of six,

seven, eight, nine, ten, eleven, or twelve months." The trial court sentenced appellant to

four concurrent 11-month sentences. In its entry the trial court noted its consideration of

R.C. 2929.11 and R.C. 2929.12. The trial court further had the benefit of a pre-sentence

investigation. During sentencing the state indicated appellant had another felony charge

pending in Franklin County, Ohio.

       {¶ 20} We find appellant's sentence is within the statutory range for a fifth-degree

felony and the record supports the trial court's findings. Appellant's sentence is therefore

not contrary to law.

       {¶ 21} In the Anders brief at 5, appellate counsel states, "There is no indication

that this sentence was contrary to law, or a non-frivolous arguable abuse of discretion by

the trial court judge." We agree. We find the record supports the trial court's findings and

further find that the sentence is not contrary to law. R.C. 2953.08(G)(2).
Muskingum County, Case No. CT2021-0059                                                 7


       {¶ 22} After independently reviewing the record, we agree with appellate counsel's

conclusion that no arguably meritorious claims exist upon which to base an appeal. We

therefore find the appeal to be wholly frivolous under Anders, grant counsel's request to

withdraw, and affirm the judgment of the trial court.

       {¶ 23} The judgment of the Muskingum County Court of Common Pleas is

affirmed.




By Wise, Earle, P.J.

Delaney, J. and

Baldwin, J. concur.




EEW/rw